Citation Nr: 0820262	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-37 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia, to 
include as secondary to asbestos and/or radiation exposure.

2.  Entitlement to service connection for stomach polyps, to 
include as secondary to asbestos and/or radiation exposure.  

3.  Entitlement to service connection for elevated PSA 
levels, to include as secondary to asbestos and/or radiation 
exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1951 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The condition of the veteran's prostate is limited to 
elevated PSA tests without any identifiable underlying 
pathology.

3.  The veteran is not currently diagnosed as having stomach 
polyps.

4.  The veteran is not currently diagnosed as having hiatal 
hernia attributable to his period of active service, or to 
his in-service exposure to asbestos and/or radiation.  


CONCLUSIONS OF LAW

1.  A prostate disability was neither incurred in, nor 
aggravated by active service, nor was it due to exposure to 
radiation or asbestos.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).

2.  Stomach polyps were neither incurred in, nor aggravated 
by active service, nor were they due to exposure to radiation 
or asbestos.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).

3.  Hiatal hernia was neither incurred in, nor aggravated by 
active service, nor was it due to exposure to radiation or 
asbestos.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in July 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in April 
2006.  Although there was no subsequent adjudication 
following the notice, the Board finds that the veteran is not 
prejudiced as service connection is being denied.  As such, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the July 2004 notice was given prior to the 
appealed AOJ decision, dated in May 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  The veteran withdrew 
his hearing request in a January 2006 communication to VA. 

VA is not required to schedule the veteran for a physical 
examination for his hiatal hernia, stomach polyps and 
elevated PSA levels because the evidence does not meet the 
criteria set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, 
there is no credible evidence of an event, injury, or disease 
in service upon which a current disability may be based.  
Additionally, the veteran is not currently diagnosed as 
having a prostate disability or stomach polyps for service 
connection purposes.  As such, the Board will not remand this 
case for a medical examination.  It appears that all known 
and available records relevant to the issue here on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  In fact, in an April 2006 communication to VA, 
the veteran indicated that he had no further evidence to 
submit in support of his claim.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran seeks service connection for elevated PSA levels, 
stomach polyps, and hiatal hernia-all claimed as secondary 
to asbestos and/or radiation exposure.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

To grant service connection, there must be competent evidence 
showing the following:  (1) the existence of a current 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and a disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 
Vet. App. 247 (1999).  

Service connection based on exposure to radiation may be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, service connection is granted to 
radiation exposed veterans on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(d)(2).  A radiation-
exposed veteran means a veteran who participated in a 
radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  
Radiation-risk activities include onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device.  38 C.F.R. § 3.309(d)(3)(ii)(A).  

Second, 38 C.F.R. § 3.311 provides that service connection 
will be granted for a claim based on exposure to ionizing 
radiation for radiogenic diseases listed within the section.

Third, as more fully noted above, service connection is 
warranted where the evidence indicates that the veteran 
directly incurred the claimed disability during service or it 
was aggravated by service.  See 38 C.F.R. § 3.303.

When it is determined that, (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, (2) the veteran 
subsequently developed a radiogenic disease, and (3) such 
disease first became manifest within the period specified in 
38 C.F.R. § 3.311(b)(5), the claim will be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  If any of the 
foregoing three requirements has not been met, it shall not 
be determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances.  See 38 C.F.R. § 
3.311(b).

VA has provided adjudicators with some guidelines in 
addressing claims involving asbestos exposure, as set forth 
in Veteran's Benefits Administration Manual M21-1, Part VI, 
7.21.  The manual notes that asbestos particles have a 
tendency to break easily into tiny dust particles that can 
float in the air, stick to clothes, and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis). Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  

In July 2004, the RO requested a report of the veteran's 
record of exposure to ionizing radiation from the Navy 
Environmental Health Center.  In response, no reports were 
found as to any occupational exposure to ionizing radiation.  
As the veteran had not been personally monitored, the veteran 
did not likely receive a dose in excess of 500 mrem per year.  

Based upon the veteran's Military Occupational Specialty 
(MOS) while serving aboard the USS Nicholas in the U.S. Navy 
of fireman and boilerman, the RO conceded that the veteran 
has been exposed to asbestos.  Additionally, the veteran 
submitted a certificate of participation in Operation Castle 
in the winter of 1954.  The RO further conceded the veteran's 
exposure to radiation while serving in the Navy.  Thus, the 
veteran is considered a radiation-exposed veteran.  

Elevated PSA levels

The veteran's available service medical records (SMRs) are 
devoid of any reference to a prostate condition.  In his 
September 1954 physical examination, the veteran was only 
noted to have a varicocele of the left testicle.  

The veteran was found to have elevated PSA levels as early as 
1994.  As reflected in his private treatment records, the 
veteran's condition has been monitored by his physician and 
in May 2004, he was noted to have chronic prostatitis.  The 
veteran is not currently diagnosed as having, nor has he been 
diagnosed in the past as having prostate cancer.  Further, 
the evidence of record is devoid of any reference to a 
prostate disability.  

The high PSA value is a laboratory finding which standing 
alone does not constitute a disability.  Although the veteran 
may sincerely believe that he has a prostate disability 
related to his service, as a lay person, he is not competent 
to give a medical diagnosis or etiological opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As noted 
above, absent a disease or injury incurred during service or 
as a consequence of a service-connected disability, the basic 
compensation statutes cannot be satisfied.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  
Therefore, because there is no evidence of a prostate 
disability related to the veteran's service, service 
connection must be denied.

Stomach polyps and hiatal hernia

The veteran contends that his stomach polyps were caused by 
his in-service exposure to asbestos and/or radiation.  In his 
application for benefits, the veteran indicated that he had 
undergone surgery for his stomach polyps.  

The veteran's available SMRs are devoid of any reference to 
stomach polyps, a stomach condition or a hiatal hernia.  

The veteran's post-service treatment records are also devoid 
of any reference to stomach polyps.  There is no evidence 
associated with the claims file showing surgical treatment 
for stomach polyps and the veteran has not indicated the 
existence of additional evidence regarding this claim.  

In separate December 2002 treatment records, the veteran was 
noted to have gastroesophageal reflux disease (GERD) and a 
right colon polyp.  Upon complaints of frequent belching, 
frequent flatus, upper abdominal discomfort and lower sternal 
discomfort, in November 2003, the veteran was noted to have 
increasing abdominal symptoms of unclear etiology.  In 
December 2003, the veteran was diagnosed as having a hiatal 
hernia.  That same month, the veteran underwent a CT scan of 
the abdomen and was found to have a normal abdomen.  In a 
January 2004 treatment record, he was noted to have peptic 
ulcer disease.  None of the veteran's post-service medical 
treatment records attribute the veteran's hiatal hernia, 
GERD, or peptic ulcer disease to service or to his exposure 
to radiation and/or asbestos.  

In March 2005, the veteran underwent a VA examination 
regarding his claim of service connection for asbestosis.  
The veteran was noted to have a hiatal hernia and ulcer, but 
no findings were made regarding the possibility that these 
conditions were attributable to his in-service exposure to 
asbestos.  

The Board notes that hiatal hernia and stomach polyps are not 
presumptive or radiogenic diseases as contemplated under 
38 C.F.R. §§ 3.309(d)(2)(i) and 3.311(b)(2)(ii), and 
therefore, the evidence must show that his claimed 
disabilities are directly related to service or directly 
related to his in-service asbestos and/or radiation exposure.  

Regarding the veteran's claim of service connection for 
stomach polyps, the Board finds that there is no current 
diagnosis of stomach polyps.  Pursuant to Sanchez-Benitez, 
absent a diagnosis of a current disability, the basic 
compensation statutes cannot be satisfied.  Therefore, 
because there is no evidence of a diagnosis of stomach polyps 
related to the veteran's service, or his in-service exposure 
to asbestos and/or radiation, service connection must be 
denied.  

As to the veteran's claim of service connection for a hiatal 
hernia, the Board finds that service connection is not 
warranted.  The veteran was not treated for a hiatal hernia, 
or its related symptoms, in service or for many years 
thereafter.  In fact, the first evidence of treatment for 
hiatal hernia was in 2003-nearly 45 years following his 
discharge from service.  

Further, there is no clinical medical evidence of record 
linking the veteran's hiatal hernia to service or to his in-
service exposure to asbestos and/or radiation.  The Board 
appreciates the veteran's contention that his hiatal hernia 
is related to his in-service exposure to asbestos and 
radiation, but the veteran is competent, as a layman, to 
report that as to which he has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, 
competent to offer his medical opinion as to cause or 
etiology of the claimed disability, as there is no evidence 
of record that the veteran has specialized medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent competent evidence linking the veteran's 
currently diagnosed hiatal hernia to service or to his in-
service exposure to radiation and/or asbestos, service 
connection must be denied on a direct and presumptive basis.  


ORDER

Service connection for elevated PSA levels is denied.

Service connection for stomach polyps is denied.

Service connection for hiatal hernia is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


